DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 16 August 2021.  Claims 34-38, 40-43, and 45-51 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to remove redundant wording from claim 34.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Jaketic (Reg. No. 56,280) on 24 September 2021.

The claims have been amended as follows: 
In claim 34 (lines 12-13), the phrase “wherein each of the plurality of fuel elements comprises a longitudinal centerline,” has been deleted. 


Allowable Subject Matter
Claims 34-38, 40-43, and 45-51 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646